DETAILED ACTION
The following Office Action is in response to the Response to Restriction filed on May 17, 2021.  Claims 1-16 are currently pending, wherein of the pending claims, claims 14-16 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on May 17, 2021 is acknowledged.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 17, 2021.
This application is in condition for allowance except for the presence of claims 14-16 directed to Group II non-elected without traverse.  Accordingly, claims 14-16 have been cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Crawford on November 16, 2021.

The application has been amended as follows: 

IN THE CLAIMS:

In claim 1, line 17, between “to engage with the” and “mechanism”, replaced [stopping] with –stopper--
In claim 1, line 24, between “aperture defined” and “a first end”, replaced [therein] with --by--



Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record is the Piferi (US 2014/0024927) reference.  The Piferi reference teaches a trajectory guiding apparatus (Figure 3A; 100), comprising: a base support comprising a frame portion (Figure 3B; 112) and a plate portion extending from the frame portion (Figure 3B; 110), the frame portion having a first aperture sized to surround a burr hole opening in a patient’s cranium (Figure 3B; 12); a first arcuate rack curvilinearly rising from the plate portion (Figure 9; 116), the first arcuate rack having a first inner surface and a first outer surface, wherein a first plurality of gear teeth are formed on the first outer surface (Figure 9; 118); a first pinion drive engaged with the first rack (Figure 10; 142) the first pinion drive coupled to a first end of a boom and configured to cause a first curvilinear motion of the boom (Figure 10; 120), the first curvilinear motion defined along a first arcuate path on a first perpendicular plane relative to the frame portion of the base support; a second arcuate rack perpendicularly coupled at a point thereof to a second end of the boom (Figure 10; 122), the second arcuate rack having a second inner surface and a second outer surface, the second inner surface facing the frame portion of the base support, the second arcuate rack further having an accommodation aperture defined by a first end of the second arcuate rack and a second end of the second arcuate rack, and the second outer surface having a ridge with a plurality of gear teeth formed therein (Figure 10; 124), the second outer surface containing a track substantially parallel to the ridge; a second pinion drive engaged with the second arcuate rack (Figure 10; 146), the second pinion drive coupled to a platform slidably engaged to the track on the second arcuate rack (Figure 10; 130); the platform configured to accommodate an instrumentation column having a columnar passage .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Rehman et al. (US 9232977), Sahni (US 2011/0190787), and Kunz (US 2011/0237881) references teach similar devices for guiding the trajectory of an instrument into a burr hole, but do not teach the specifically claimed structures of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        11/16/2021